Exhibit 10.3

 

COLLECTIVE GROWTH CORPORATION

1805 West Avenue

Austin, Texas 78701

 

April 30, 2020

 

Ocelot Capital Management LLC

1805 West Avenue

Austin, Texas 78701

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Collective Growth Corporation (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation of the trust account established in connection
with the IPO (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”), Ocelot Capital
Management LLC shall make available to the Company certain office space and
administrative and support services as may be required by the Company from time
to time, situated at 1805 West Avenue, Austin, Texas 78701 (or any successor
location). In exchange therefore, the Company shall pay Ocelot Capital
Management LLC the sum of $10,000 per month on the Effective Date and continuing
monthly thereafter until the Termination Date. Ocelot Capital Management LLC
hereby agrees that it does not have any right, title, interest or claim of any
kind in or to any monies that may be set aside in a trust account (the “Trust
Account”) that may be established upon the consummation of the IPO (the “Claim”)
and hereby waives any Claim it may have in the future as a result of, or arising
out of, any negotiations, contracts or agreements with the Company and will not
seek recourse against the Trust Account for any reason whatsoever.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       COLLECTIVE GROWTH CORPORATION           By: /s/ Bruce
Linton     Name:  Bruce Linton     Title: Chairman and Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

OCELOT CAPITAL MANAGEMENT LLC           By: /s/ Andrew Townsend     Name: 
Andrew Townsend     Title: Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

